Munson J.
The notice was sufficient and properly admitted. It was not necessary to describe the person assisted as the wife of Aaron Lyons. Her designation as Mary Lyons sufficiently answered the purpose of the notice. A town furnishing assistance can put itself in a position to recover without indicating the precise grounds of its claim. It is for the town receiving the notice to inquire as to any matters that may relieve it from liability. Nor was it necessary to mention Mrs. Lyon’s sickness in giving notice of her condition. The requirement relates to the condition which is the basis of recovery, and not to the circumstances producing that condition. If a person is poor and in need of assistance, the cause of this condition is immaterial.
The defendant’s motion for a verdict on the ground of separation and non-residence was properly overruled. The pauper law, notwithstanding its radical modifications, still recognizes the family as the basis of support and relief, and consequently of recovery. The husband is the head of the family, and his action determines the residence of its members. It is the duty of the wife to remain in the family until she has what the law considers a justification for leaving. The mere fact of separation cannot relieve husband and wife from the obligations which the law attaches to the marriage relation, nor towns from the obligations placed upon them because of this relation. The law still regards them as one family, and charges the support of both upon the town where the husband has acquired a three years’ residence. The reasoning in Tunbridge v. Norwich, 17 Vt. 493, is somewhat applicable, notwithstanding the change in the law.
*71The exceptions to the charge must be sustained. Aaron Lyons came into Peru from the Town of Weston, where he had been staying some months ; and during the first part of the three years necessary to give him a residence in Peru he spent his Sundays in Weston and had his washing done there. The retention of this connection with Weston after he commenced work in Peru made it necessary to inquire regarding his contemporaneous intention as between these places. But in charging the jury-the court proceeded upon the assumption that a three years’ residence in Peru began when he commenced work there, and confined its application of the doctrine of intention to the effect of a subsequent three weeks’ absence from Peru. Upon its attention being called to this oversight by an exception, the court charged further that it was necessary to find in the first place that Lyons had a home in Peru within the meaning of a home or residence as before given. But in that part of the charge to which the' jury would naturally consider itself referred by this instruction, there was no mention of the doctrine of intention. This final instruction was excepted to as inadequate, and the exceptions upon this point are sustained.

Judgment reversed and cause remanded.